Citation Nr: 1704750	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-02 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969.  

This appeal to the Board of Veterans' Appeals (Board) is from a June 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran was scheduled for a personal hearing before a VLJ in June 2013.  He did not appear for that hearing, and has not since asked for the hearing to be rescheduled.  His hearing request is therefore considered to be withdrawn.

In this decision, the Board is granting service connection for PTSD and for tinnitus.  The remaining issues require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  His tinnitus incepted while on active duty.

2.  The Veteran was stationed in Vietnam and was in and around combat operations.  In resolving all doubt in his favor, his PTSD is a result of his active service.





CONCLUSION OF LAW

The criteria for service connection are met for tinnitus and for PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2016).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In regard to his tinnitus, the Veteran asserts that it has been present since 1969.  His STRs do not contain a tinnitus diagnosis.  The Board notes, however, that the Veteran was stationed in Vietnam, within aviation battalions, and while most of his work was as a clerk, he was nonetheless in a location where he would be subject to combat stress.  The Board therefore finds, as the RO did before, that the Veteran was exposed to combat.  Under these circumstances, it is not expected that his STRs be a complete record of his health while in service.  Accordingly, his lay statements regarding onset of tinnitus may not be ignored or rendered less probative simply because of an absence of records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The January 2011 VA examiner opined that tinnitus was not related to service, but she did not explain how she reached that conclusion. 

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, based on this evidence, the Board finds that service connection for tinnitus is warranted.  There is no reason to doubt the Veteran's credibility, as there are no inconsistencies regarding onset of tinnitus.  He is, of course, competent to attest to his own symptoms.  There is no evidence that contradicts the Veteran's assertion that tinnitus has been present since service.  Therefore, service connection for tinnitus is granted.

In regard to his acquired psychiatric disability, the Board notes that the record is not complete.  Specifically, he has been treated for mental health symptoms for a number of years, but none of those records were associated with the claims file.  Nevertheless, the Board finds the evidence is sufficient upon which to grant service connection, as discussed below.

To establish entitlement to service connection for PTSD, there must be:  (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), which requires it be diagnosed in accordance with the DSM; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).    

His STRs do not show an abnormal psychiatric evaluation.

The December 2010 VA examiner diagnosed major depressive disorder, but found that it was not related to service.  She indicated that he did not appear to have felt distress from service or from memories of service.  She noted that he did not complain of the stressors typically seen in Vietnam veterans.  The examiner noted that she had no records to review except for the Veteran's STRs.

In March 2015, his private treatment provider, who had been treating him for nearly two years at that point, authored an opinion wherein he diagnosed PTSD that was related to experiences in service.  He indicated that the Veteran's symptoms met the criteria of the DSM-V.  In his evaluation report, he noted the Veteran felt a constant sense of danger or being unsafe while stationed in Vietnam.  He felt uneasy because he had a hard time differentiating between Vietnamese that were working on base and Vietnamese that were potential enemies.  He was constantly exposed to small arms fire or overhead firing, and his building was mortared.  He felt that he had no security while there.  He was also disturbed by the number of deceased soldiers that he saw, and had to assist in cleaning up the remains of a soldier who was accidentally killed after walking into a plane propeller.  The Veteran reported immediate symptoms once he returned home, including trouble sleeping, unsettling memories, anger, and avoidant behaviors.  He was able to find work, as an accountant, which was solitary.  He currently still has anger, sadness, isolative behavior, intrusive and upsetting thoughts, and hypervigilance.  He reported nightmares of little children running towards him with bombs strapped to their backs.  The examiner indicated his symptoms cause impairment in social and occupational functioning.  

The Veteran's stressors, listed in the March 2015 evaluation, have not been corroborated by the RO.  However, the Veteran's stressors are related to his experiences in combat, and are consistent with the conditions, circumstances, or hardships of service; therefore, they need not be corroborated.  38 C.F.R. § 3.304(f)(2).

Based on the available evidence, and taking the Veteran's combat exposure in Vietnam into consideration, the Board finds ample evidence to grant service connection for PTSD.  


ORDER

Service connection is granted for tinnitus and PTSD.

REMAND

The Veteran's remaining claims require additional development.

Most importantly, there are no medical treatment records available for review.  The record shows that the Veteran receives treatment at the Coatesville VAMC, therefore records must be obtained.  There are also outstanding records at the Norristown Vet Center, which must be requested.  He must be given an opportunity to provide any additional records.  

An updated VA examination for hearing loss must be conducted, as detailed below.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his respiratory disability, sleep apnea, a low back disability, and hearing loss, and make arrangements to obtain all records not already associated with the claims file.

Ensure that a complete record of treatment at the Coatesville VAMC is associated with the file.

Ask for authorization to obtain records from the Norristown Vet Center.

2.  After receipt of records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or more probability) that hearing loss is related to service.

The January 2011 VA examiner opined that hearing loss was age-related, and did not consider whether the Veteran's hearing loss had a delayed onset.  The examiner is asked to comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

a. "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

b. Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

c. Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

d. Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


